*218MEMORANDUM**
Lauris Richard Green appeals from his guilty plea conviction for one count of possession of pseudoephedrine, in violation of 21 U.S.C. § 841(c)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Green contends that his plea was not voluntary and intelligent because he failed to understand the consequences of his plea. Specifically, Green contends that he interpreted the plea agreement to mean that he would receive a sentence of 87 months, not 97 months. Because Green did not raise the issue below, we review for plain error. See United States v. Minore, 292 F.3d 1109, 1117 (9th Cir.2002), cert. denied, 537 U.S. 1146, 123 S.Ct. 948, 154 L.Ed.2d 848 (2003). The record supports the district court’s determination that Green’s plea was voluntary and intelligent and that Green was aware of the direct consequences of his plea, including the agreed-upon sentence of 97 months. Accordingly, there was no error. See United States v. Siu Kuen Ma, 290 F.3d 1002, 1005 (9th Cir.2002) (finding no plain error where defendant stated that prior to plea hearing, she had read and understood plea agreement, prosecutor summarized terms in open court, and the district court ascertained that she understood the essential elements of the charges).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.